UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-1548 Armstrong Associates, Inc. (Exact name of registrant as specified in charter) Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Address of principal executive offices) C. K. Lawson Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Name and address of agent for service) Registrant's telephone number: 214-720-9101 Date of fiscal year end: June 30 Date of reporting period:December 31, 2011 ITEM 1. SHAREHOLDERS REPORT. Management Report to Shareholders The first six months of Armstrong’s current fiscal year ended December 31, 2011. At that time, Armstrong had total net assets of $14,006,002 and a per share price of $10.58.Not reflected in the per share price, an income dividend of $0.07 was paid in December 2011.For the full six months, Armstrong recorded a total investment return, including divided, of -5.3%.In comparison, the Standard & Poor’s 500 Index had a total return of -3.7% and the more broadly-based Value Line Composite Index had a price decline of -14.0%. An early start of the 2012 presidential election campaign season in July 2011 generated a sharply increased level of investor uncertainty regarding the economic and political outlook that might be ahead.Stocks in general sold off abruptly in July and stayed weak until late November when broad-based domestic market indices recovered a portion of the losses that had been recorded in the previous months.For perspective, while equity investments were under strong selling pressure, dollars flowing from investors into interest-bearing securities such as 5 and 10 year U.S. Treasury notes were committed at some of the lowest interest returns seen in 50 years. While the ongoing presidential contest will certainly continue to churn the market waters, high-quality equity investments appear to be reasonable by historical standards and there are positive signs that our domestic economy has stabilized and started to recover.As the recovery gains momentum and election issues are resolved, we believe that well selected stock investments will provide opportunities for attractive growth on both a relative and absolute basis. Please call if you have any questions concerning your investment in Armstrong. Sincerely, C. K. Lawson February 15, 2012 2 The Basis for the Selection of Portfolios, Inc. as Adviser for the Fund The approval of Armstrong’s (the “Fund”) investment advisory agreement with Portfolios, Inc., (“Portfolios”) is made annually by the Independent Directors of its Board of Directors (the “Directors”).Important determinations and conclusions made by the Directors in connection with this responsibility include the following: First, the Directors concluded that Portfolios has adhered to the investment specifications included in the Fund’s prospectus and has provided satisfactory long term investment results for the Fund’s shareholders within a variety of investment environments over the years. In addition, on review of the investment management fee paid by the Fund to Portfolios and the related expense ratio of the Fund, the Directors concluded that in comparison to stand-alone funds of comparable size the comparison is satisfactory.The Directors further believe that the administrative and transfer agent services that Portfolios provides Armstrong have been done efficiently and were provided at a reasonable cost when compared to alternatives that had been considered. On review of the profitability of the Fund’s investment advisory agreement to Portfolios, Inc., the Directors took into consideration the investment management services provided by the advisor, the staffing required for the advisor to provide these services, the administrative and transfer agent services provided, including staffing and equipment expenses, and the substantial additional services not required under any of the agreements that are provided to Armstrong by Portfolios which have resulted in significant cost savings for the Fund.The Directors concluded that the investment advisory agreement and related agreements with Portfolios did not result in excessive profits and were reasonable. Regarding the potential of “economies of scale” that could result from future growth in total assets of the Fund, the Directors’ concluded that the annual investment advisory agreement renewal process allows the Board the continuing opportunity to address the appropriateness of Portfolios’ management fees and instigate changes if and when necessary. The Directors believe that the management of the Fund by Portfolios, which has been directly involved with the management and administration of Armstrong for approximately 44 years, provides the advantage of an unusual level of continuity for the Fund’s shareholders.Further, Portfolios’ responsibility for both the Fund’s administrative and transfer agent functions had resulted in a coordinated focus on internal controls that is beneficial to the operation of the Fund. Having considered the various responsibilities associated with the operation of the Fund and seeing no changes necessary, the Directors agreed that it was in the best interest of the Fund and its shareholders to renew the Investment Advisory, Administrative and Transfer Agent Agreements with Portfolios, Inc. 3 About Your Fund’s Expenses As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to enable you to compare these costs with the ongoing costs of investing in other mutual funds. Example The Example is based on an investment of $1,000 invested at the beginning of the Fund’s fiscal year on June 30, 2011 and held through December 31, 2011, the six months covered by this semiannual report. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $11,200 account value divided by $1,000 11.2), then multiply the result by the number in the line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purpose The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expenses ratio and an assumed rate of return of 5% per year before expense, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with 5% hypothetical examples that appear in the shareholder reports of the funds. You may want to add other fees that are not included in the expenses shown in the table such as IRA fees and charges for extra services such as bank wires. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do nor reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees (Note that there are no transaction costs associated with Armstrong Associates share transactions). Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Value June 30, 2011 Ending Account Value December 31, 2011 Expenses Paid During Period* Actual Hypothetical (5% return before expenses) * Expenses are equal to Armstrong Associates annualized expense ratio of 1.31%, multiplied by the average account value over the period, multiplied by 184/365 days. 4 Statement of Operations — 6 Months Ended December 31, 2011 Investment income Income: Dividends $ Interest Total income Operating expenses Investment advisory fees $ Administrative fees Custodian fees Transfer agent fees Legal fees Accounting fees Registration fees, licenses and other Directors’ fees and expenses Reports and notices to shareholders Insurance expense Net investment income Realized and unrealized gains and losses on investments Realized gains Proceeds from sales Cost of securities sold ) Net realized gains ) Unrealized appreciation Beginning of year End of year Decrease in unrealized appreciation ) Net realized and unrealized loss on investments ) Decrease in net assets from operations $ ) The accompanying notes are an integral part of these financial statements. 5 Statement of Changes in Net Assets — 6 Months Ended December 31, 2011 Operations: Net investment income $ Net realized gains (losses) on investments ) Increase (decrease) in unrealized appreciation of investments ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders Distributions paid ) Decrease in net assets resulting from distribution to shareholders ) Capital share transactions Net proceeds from sale of capital stock Net asset value of shares issued as reinvestment of dividends Less cost of shares repurchased ) Net increase (decrease) in net assets resulting from capital share transactions Total increase (decrease) in net assets ) Net assets: Beginning of period End of period $ Condensed Financial Information Selected per Share Data and Ratios (a) Six months ended 12/31/11 Net asset value, Beginning of year $ $ $ $
